Citation Nr: 0720975	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to an increased rating for the postoperative 
residuals of a right knee injury, currently evaluated as 10 
percent disabling, to include a separate compensable rating 
for other knee impairment.  

3.	Entitlement to an increased rating for the postoperative 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from June 1959 to May 1962, 
November 1963 to January 1972, and February 8th and 9th, 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for PTSD and an increased 
rating for a left knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee disorder is currently manifested by 
arthritis, with range of motion from 0 degrees extension to 
120 degrees flexion, and the need to use a right knee brace, 
suggesting slight knee impairment.  


CONCLUSION OF LAW

The criteria for a separate compensable rating of 10 percent, 
but no more, are met for other knee impairment, but the 
criteria for a rating in excess of 10 percent for arthritis 
with limitation of motion, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2002 and October 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
It is noted that the current rating is assigned for arthritis 
with limitation of motion.

The veteran is claiming an increased evaluation for his 
service-connected right knee disorder.  It is noted that 
surgery was performed on the right knee in April 2001.  An X-
ray study performed in July 2001 shows spurring of the right 
knee.  An examination was conducted by VA in January 2002.  
At that time, the veteran stated that his symptoms had 
diminished postoperatively, but he still had intermittent 
pain that worsened with more than two blocks of walking.  He 
took no medication for the discomfort.  The knee did not give 
way and did not lock.  He did not use a brace, cane or 
crutch.  He had swelling if he stood or walked a lot.  He was 
unable to run or to take a treadmill test.  Examination 
showed well-healed arthroscopic scars.  Extension was 10 
degrees and flexion was 100 degrees with slight crepitus.  
Range of motion values corresponded to the point of the onset 
of pain.  He had generalized tenderness and ambulated with a 
slight limp.  He squatted with difficulty.  There was no 
edema, effusion or deformity noted.  The impression was 
postoperative residuals of a right knee injury.  

VA outpatient treatment records show that in April 2002 the 
veteran was fitted for a hinged knee orthosis for the right 
knee.  

An examination was conducted by VA in August 2002.  At that 
time, examination of the right knee showed arthroscopic 
surgical marks.  Crepitus was noted on flexion of the knee.  
Range of motion was from 0 degrees extension to 110 degrees 
flexion.  Because of pain, there was no subluxation or 
ligament laxity.  The pertinent diagnosis was residuals of an 
injury of the right knee, status post arthroscopic 
arthrostomy with cartilage removal and degenerative 
arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran has arthritis of the right knee that, in August 
2003, was noted to manifest limitation of motion of the joint 
that is not compensable under the appropriate diagnostic 
codes.  As such, no more than 10 percent is warranted for the 
arthritis as there was some limitation of motion.  It is, 
however, noted that there is additional disability manifested 
by the need for the veteran to be fitted for a knee brace.  
This would indicate that there is impairment of the knee 
caused by both arthritic involvement and other impairment.  
In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  The fact that the 
veteran denies subluxation or instability of the joint does 
not necessarily indicate that other impairment does not 
exist.  As such, with the resolution of reasonable doubt in 
the veteran's favor, a separate 10 percent rating is found to 
be warranted for slight knee impairment.  


ORDER

A separate evaluation of 10 percent, but no more, for the 
postoperative residuals of an injury of the right knee is 
granted for other knee impairment, subject to the controlling 
regulations governing the payment of monetary benefits.  A 
rating in excess of 10 percent for arthritis with limitation 
of motion is denied.


REMAND

The veteran is also seeking service connection for PTSD and 
an increased evaluation for his left knee disorder.  
Regarding the left knee disorder, it is noted that he 
underwent an arthroscopic surgical procedure on the knee in 
August 2003 and has not been afforded a VA compensation 
examination subsequent to this procedure.  This should be 
accomplished prior to appellate consideration.  

Regarding the matter of service connection for PTSD, it is 
noted that the veteran has been diagnosed with this 
disability by VA medical care providers, but there has been 
difficulty verifying his in-service stressor information.  A 
request for verification was made to the U.S. Armed Service 
Center for Unit Records Research (CURR), who, in April 2002, 
responded that there was no tour of duty or unit assignment 
information provided for consideration as the veteran's 
service records were not provided.  In addition, it was 
indicated that the veteran had not been specific enough in 
providing dates of his claimed stressors in that the Center 
could only research specific 60 day intervals of time.  The 
veteran has not been asked to try to provide this 
information.  

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be scheduled 
for VA examination to report 
orthopedic findings and to determine 
the current extent of his left knee 
disorder.  The appellant's claims 
file must be made available to the 
VA examiner for review in connection 
with the examination.  X-rays and/or 
other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The examiner must provide 
a thorough description of the 
appellant's service-connected 
disorder and render objective 
clinical findings concerning the 
severity of the disability, to 
include observations of pain on 
motion, deformity, excess 
fatigability, incoordination, 
weakened movement and other 
functional limitations, if any.  The 
examiner must then render an opinion 
concerning the effect of the 
appellant's service-connected 
disability on his ordinary activity 
and his ability to procure and 
maintain employment.

2.	The AMC/RO should request from the 
veteran a statement containing as 
much detail as possible regarding 
the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful 
events during service, such as 
dates, places, detailed descriptions 
of the events, his service units in 
Vietnam, duty assignments and the 
names and other identifying 
information concerning any 
individuals involved in the events.  
The veteran should be told that he 
should attempt to narrow the dates 
to be investigated to two month 
intervals and that the information 
is necessary to obtain supportive 
evidence of the stressful events and 
that failure to respond may result 
in adverse action. 

3.	The AMC/RO should forward the 
veteran's statement and prior 
statements of alleged service 
stressors (along with copies of his 
service personnel records and any 
other relevant evidence) to 
CURR, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  
22315-3802.  CURR should be 
requested to provide any information 
available which might corroborate 
the veteran's alleged stressors and 
any other sources that may have 
pertinent information.

4.	If the AMC/RO verifies the presence 
of an inservice stressor, a VA 
examination should be performed by a 
psychiatrist in order to determine 
the etiology, nature and severity of 
any psychiatric illness, to include 
PTSD.  The claims folder must to be 
made available to the examiner in 
conjunction with the examination.  
All indicated tests are to be 
conducted.  The AMC/RO is to inform 
the examiner that only a stressor(s) 
which has been verified by the 
AMC/RO or the Board may be used as a 
basis for a diagnosis of PTSD.  If 
the diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, the examiner should 
specify whether each stressor found 
to be established by the record was 
sufficient to produce the post-
traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or 
more of the inservice stressors.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

5.	Thereafter, the AMC/RO should 
readjudicate the veteran's claim.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


